 Case 1:21-cr-00400-NLH Document 39 Filed 08/04/21 Page 1 of 3 PageID: 94


                                                                        RECEIVED
                       UNITED STATES DISTRICT COURT                       AUG 3 - 2021
                          DISTRICT OF NEW JERSEY
                                                                        NOEL L. HILLMAN
                                                                      U.S. DISTRICT JUDGE

 UNITED STATES OF AMERICA                  Criminal No. 21-400 (NLH)

                                            ORDER FOR CONTINUANCE
                  V.



 SAIDAH A. DAVIS


      This matter having come before the Court on the joint application of the

United States, by Rachael A. Honig, Acting United States Attorney for the

District of New Jersey (Kristen M. Harberg, Assistant U.S. Attorney, appearing),

and defendant Saidah A. Davis (Durann A. Neil, Esquire, appearing), for an

order granting a continuance of proceedings in the above-captioned matter so

that defendant's counsel will have sufficient time to investigate the case,

prepare and file pretrial motions, and prepare for trial; and the defendant being

aware that she has the right to have this matter brought to trial within 70 days

of the date of her appearance before a judicial officer of this court pursuant to

18 U.S.C. § 3161(c)(l), not including time that has been excluded from

computation pursuant to the Speedy Trial Act of 1974, 18 U.S.C. § 3161 et

seq.; and the defendant having consented to such continuance and having

waived such right; and for good cause shown,

      IT IS THE FINDING OF THIS COURT that this action should be

continued for the following reasons:

      1.   The defendant's counsel needs time tq review discovery, investigate

           the case, prepare and file pretrial motions, and prepare for trial.
 Case 1:21-cr-00400-NLH Document 39 Filed 08/04/21 Page 2 of 3 PageID: 95




      2.   The failure to grant a continuance would deny counsel for the

           defendant and counsel for the Government the reasonable time

           necessary for effective preparation of pretrial motions and trial,

           taking into account the exercise of due diligence.


      3.   As a result of the foregoing, pursuant to 18 U.S.C. § 316l(h)(7)(A)

           and (h)(7)(B)(iv), the ends of justice served by the granting of this

           continuance outweigh the best interests of the public and the

           defendant in a speedy trial, and the failure to grant such a

           continuance would unreasonably deny counsel for the defendant the

           reasonable time necessary for effective preparation, taking into

           account the exercise of due diligence.


      IT IS, therefore, on this __y_l---__day of    ~~2021,

      ORDERED that this action be, and hereby is, continued from the date of

the entry of this Order to and including October 14, 2021; and it is further




      ORDERED that the period from the date of this order through and

including October 14, 2021, be and hereby is excluded in computing time
 Case 1:21-cr-00400-NLH Document 39 Filed 08/04/21 Page 3 of 3 PageID: 96




under the Speedy Trial Act of 1974, 18 U.S.C. § 3161 et seq.


                                      ~ C~
                                     Honorable Noel L. Hillman
                                     United States District Judge


Consented to as to form and entry:

 ~;{1-~

KRISTEN M. HARBERG
Assistant U.S. Attorney



DURANN A. NEI ~SQU
Counsel for Defendant
